280 F.2d 888
Jesus Sanches HERRERA, Appellant,v.UNITED STATES of America, Appellee.
No. 16463.
United States Court of Appeals Ninth Circuit.
July 25, 1960, Rehearing Denied Sept. 6, 1960.

Roy C. Hall, San Francisco, Cal., for appellant.
Laurence E. Dayton, U.S. Atty., San Francisco, Cal., John H. Riordan, John Kaplan, Asst. U.S. Attys., San Francisco, Cal., for appellee.
Before MATHEWS and MERRILL, Circuit Judges, and POWELL, District judge.
PER CURIAM.


1
Appellant (Jesus Sanches Herrera, also known as Jesse Herrera) and Wong Shew Moo, also known as Tommy Wong, were indicted in the United States District Court for the Northern District of California, Southern Division.  The indictment was in three counts.  Counts 1 and 2 charged violations of 21 U.S.C.A. 174 by appellant and Wong Shew Moo. Count 3 charged a violation of 21 U.S.C.A. 174 by appellant.


2
Appellant was arraigned, pleaded not guilty, had a jury trial and was found guilty on each count of the indictment.  A judgment of conviction was entered, sentencing appellant to be imprisoned five years on each count, the sentences on counts 1 and 2 to run consecutively, the sentences on counts 1 and 3 to run concurrently.  This appeal is from that judgment.


3
Appellant's brief does not, as required by our Rule 18, 28 U.S.C.A., contain a specification of errors relied upon.  Hence this appeal presents nothing for review.1  Though not required to do so,2 we have searched the record for error and have found none.


4
Judgment affirmed.



1
 Lemke v. United States, 9 Cir., 211 F.2d 73, 14 Alaska 587; Pinkston v. United States, 9 Cir., 278 F.2d 833


2
 See cases cited in footnote 1